FILED
                            NOT FOR PUBLICATION                                DEC 02 2009

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FRANK MARVIN PHILLIPS,                           No. 07-36082

              Plaintiff - Appellant,             D.C. No. CV-01-01252-HA

  v.
                                                 MEMORANDUM *
LYNN HUST,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

Before: D.W. NELSON, O’SCANNLAIN, and THOMAS, Circuit Judges.**

       In light of our concurrently filed opinion in Phillips v. Hust, No. 04-36021,

this appeal is DISMISSED as moot.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).